

10.1   Management Agreement


MANAGEMENT AGREEMENT
This Agreement is made as of this 12th day of June, 2009 between and among FUEL
FRONTIERS, INC., a Nevada corporation (“FFI”) and NUCLEAR SOLUTIONS, INC., a
Nevada corporation (“NSOL”), (FFI and NSOL are sometimes collectively referred
to herein as the “CORPORATIONS”) and SCHRADER & ASSOCIATES DEFINED BENEFIT
PENSION PLAN, (“SCHRADER”).
 
BACKGROUND
(a)  
A.           SCHRADER desires to purchase shares of FFI owned by NSOL and NSOL
desires to sell a portion of its FFI shares to SCHRADER on the terms noted in
the Stock Purchase and Related Agreements (the “TRANSACTION DOCUMENTS”).

 
(b)  
B.           As an inducement to obtain the SCHRADER investment, the
CORPORATIONS have respectively agreed to be bound by certain management
covenants.

 
For valuable consideration, the receipt of which is acknowledged by the parties,
the parties agree as follows:
 
AGREEMENT

 
1.           Proceeds and Management.

 

 
a.           Nuclear Solutions agrees to use the SCHRADER investment proceeds
according to the “Use of Proceeds” attached as Schedule 1.0.

 

 
b.           Nuclear Solutions agrees to nominate, appoint and, or vote into
office one person named by SCHRADER who will be seated as a member of the board
of directors of Fuel Frontiers, Inc. for a term of twelve (12) months commencing
on the date of closing of the SCHRADER investment.

 

 
2.           Muhlenberg Property.

 

 
a.           FFI desires to purchase certain real property located in
Muhlenberg, Kentucky for the construction of its CTL plant (the “Muhlenberg
Property”) for approximately $150,000, which the parties agree shall be
allocated from the SCHRADER investment proceeds as specified in Schedule 1.0
attached hereto.  FFI agrees to take title to the Muhlenberg Property in such a
manner so that the property ownership would automatically revert to SCHRADER in
the event of FFI’s petition in bankruptcy, wind-up or liquidation.

 

 
b.           The parties agree that the purchase of real property for the CTL
plant from a portion of the SCHRADER investment proceeds is a material element
of the consideration for the sale of FFI stock by NSOL.  In the event that FFI
is no longer pursuing its CTL plant on the Muhlenberg Property because of FFI’s
inability after good faith efforts to obtain all appropriate approvals and
permits required for the CTL plant, then:

 

 
i.           FFI, on behalf of FFI and SCHRADER, shall sell their entire
collective interest in the land, in a manner permitting it to sell an
unencumbered fee simple interest to a third party purchaser at the prevailing
market price; and

 

 
ii.           FFI shall make use of the net funds received from such sale to
purchase another plot of land in Kentucky to build a CTL facility and shall take
title to the second property in such a manner so that the property ownership
would automatically revert to SCHRADER in the event of FFI’s petition in
bankruptcy, wind-up or liquidation.

 

--------------------------------------------------------------------------------


 

 
3.           Release of Schrader Property Interest

 
In the event that (i) FFI secures a fundable offtake agreement or fuel purchase
agreement for fuel provided by FFI’s proposed CTL plant on the Muhlenberg
Property or its replacement property; or (ii) financing for FFI which requires
the grant of a security interest in FFI assets or similar encumbrance; then
SCHRADER shall quitclaim his future interest in the land. The parties agree that
no compensation is payable to Schrader in the event such quitclaim is requested
by FFI. In such event, FFI shall pay the expense of the preparation of the
documentation necessary for the quitclaim of the property. SCHRADER agrees to
execute in a timely manner such documents as may be reasonably requested by the
FFI board of directors or otherwise necessary to effect the terms and conditions
of this Agreement.
 

 
4.           General Provisions

 
 
a.
Entire Agreement. This Agreement (including the Schedule hereto and any written
amendments hereof executed by the parties) constitutes the entire Agreement and
supersedes all prior agreements and understandings, oral and written, between
the parties hereto with respect to the subject matter hereof.



 
b.
Sections and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.



 
c.
Governing Law. This Agreement, and all transactions contemplated hereby, shall
be governed by, construed and enforced in accordance with the laws of
Nevada.  The parties hereto waive trial by jury and agree to submit to the
personal jurisdiction and venue of a court of subject matter jurisdiction
located in the District of Columbia.  In the event that litigation results from
or arises out of this Agreement or the performance thereof, the parties agree to
reimburse the prevailing party’s reasonable attorney’s fees, court costs, and
all other expenses, whether or not taxable by the court as costs, in addition to
any other relief to which the prevailing party may be entitled.



 
d.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, and such counterparts together shall
constitute one Agreement. For the purposes of this Agreement, a faxed copy of an
executed Agreement shall be deemed to be an original.



IN WITNESS WHEREOF, this Agreement has been executed by each of the individual
parties hereto on the date first above written.

 
NUCLEAR SOLUTIONS, INC.
    FUEL FRONTIERS, INC.            
/s/ Patrick Herda
   
/s/ David Maland
 
By: Patrick Herda    
   
By:  David Maland
 
Title:   President 
   
Title:   President
 


 
SCHRADER & ASSOCIATES DEFINED BENEFIT PENSION PLAN

         
/s/ Scott A. Schrader
   
 
 
By:   Scott A. Schrader
   
 
 
Title:
   
 
 

 

--------------------------------------------------------------------------------

